 



Exhibit 10.1
(MODINE LOGO) [c22293c2229301.gif]
Modine Manufacturing Company
1500 DeKoven Avenue
Racine, Wisconsin 53403-2552
Tel. 262.636.1200
Fax 262.636.1424
December 11, 2007
To the Holders of the Senior Notes Referred to Below

  Re:   4.91% Senior Notes due September 29, 2015 (the “Senior Notes”) issued by
Modine
Manufacturing Company pursuant to the Note Purchase Agreement dated as of
September 29,
2005 (the “Note Purchase Agreement”)

Ladies and Gentlemen:
     Modine Manufacturing Company (the “Company”) has advised the holders of the
Senior Notes (the “Holders”) that in connection with its fiscal third quarter
accounting review, the Company is evaluating its goodwill, and other long-lived
assets and U.S. net deferred tax assets for impairment or realizability.
     In connection with the foregoing, the Company hereby requests that the
Holders waive compliance with the provisions of Section 10.1(b) of the Note
Purchase Agreement during the period from December 11, 2007 through March 15,
2008 (the “Waiver Period”). The Company understands and agrees that such waiver
will be effective only to the extent specifically described herein and will not
apply to any other covenant, restriction or requirement of the Note Purchase
Agreement, and such waiver will not continue beyond the Waiver Period without
the written consent of the Required Holders. All parties agree that in all other
respects the Note Purchase Agreement and Senior Notes are ratified and confirmed
and remain in full force and effect.
     The Company further agrees that during the Waiver Period, the Company and
its Subsidiaries shall not incur additional Debt in excess of the current
maximum availability under its existing credit facilities and that any incurred
Debt of the Company shall be and remain pari passu in right of payment with its
obligations under the Note Purchase Agreement and the Senior Notes (subject in
all events to the other limitations in the Note Purchase Agreement). Failure to
comply with the foregoing shall immediately terminate the effectiveness of this
waiver.
     The Company represents and warrants that after giving effect to this
waiver, there are no Defaults or Events of Default under the Note Purchase
Agreement.
     This waiver will be effective upon written consent of the Required Holders
as provided in Section 17 of the Note Purchase Agreement.
     The Company agrees that it will, pursuant to Section 15.1 of the Note
Purchase Agreement, promptly pay all expenses related to this waiver, including
the reasonable fees and disbursements of Chapman and Cutler LLP, as special
counsel for the Holders.
     Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Note Purchase Agreement.

            Sincerely,


MODINE MANUFACTURING COMPANY
      By:        /s/ Margaret C. Kelsey         Margaret C. Kelsey, Vice
President - Finance,        Corporate Treasury & Business Development     

[Consents of holders on next page]

 



--------------------------------------------------------------------------------



 



Acknowledged and agreed as of December 11, 2007

              AMERICAN FAMILY INSURANCE COMPANY   STANDARD INSURANCE COMPANY
 
           
By:
 

 
Name:   By:  

 
Name:
 
  Title:       Title:
 
            MODERN WOODMEN OF AMERICA   STATE FARM LIFE AND ACCIDENT
ASSURANCE COMPANY
 
           
By:
       /s/ Douglas A. Pannier
 
Name: Douglas A. Pannier   By:        /s/ Julie Pierce
 
Name: Julie Pierce
 
  Title: Supervisor — Private Placements       Title: Senior Investment Officer
 
           
 
      By:        /s/ Jeffrey T. Attwood
 
Name: Jeffrey T. Attwood
 
          Title: Investment Officer
 
            THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.   STATE FARM LIFE
INSURANCE COMPANY
 
           
By:
  Prudential Investment Management (Japan), Inc., as Investment Manager   By:  
     /s/ Julie Pierce
 
Name: Julie Pierce
 
          Title: Senior Investment Officer
 
           
By:
  Prudential Investment Management, Inc. as Sub-Adviser   By:        /s/ Jeffrey
T. Attwood
 
Name: Jeffrey T. Attwood
By:
       /s/ William S. Engelking
 
Name: William S. Engelking       Title: Investment Officer
 
  Title:        
 
            PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY
COMPANY   STATE OF WISCONSIN INVESTMENT BOARD
 
           
By:
  Prudential Investment Management, Inc. as investment manager   By:        /s/
Christopher P. Prestigiacomo
 
Name: Christopher P. Prestigiacomo
By:
       /s/ William S. Engelking
 
      Title: Portfolio Manager
 
  Name: William S. Engelking        
 
  Title:        

 



--------------------------------------------------------------------------------



 



              MTL INSURANCE COMPANY   WOODMEN OF THE WORLD LIFE INSURANCE
SOCIETY
 
           
By:
  Prudential Private Placement Investors, L.P. (as Investment Advisor)   By:  
     /s/ Robert T. Maher

 
Name: Robert T. Maher
 
          Title: Vice President
By:
  Prudential Private Placement Investors, Inc. (as its General Partner)        
 
      By:        /s/ James J. Stolze

 
Name: James J. Stolze
By:
       /s/ William S. Engelking
 
      Title: Assistant Vice President
 
  Name: William S. Engelking        
 
  Title:        
 
            THE PRUDENTIAL INSURANCE COMPANY OF AMERICA        
 
           
By:
       /s/ William S. Engelking
 
Name: William S. Engelking        
 
  Title:        

 